                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PUBG CORPORATION, et al.,                        Case No. 19-cv-06615-JSW
                                                        Plaintiffs,
                                   8
                                                                                            REDACTED ORDER DISMISSING
                                                  v.                                        FOR LACK OF JURISDICTION1
                                   9
                                           NETEASE, INC., et al.,                           Re: Dkt. No. 53
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This matter comes before the Court upon consideration of the parties’ joint letter brief

                                  14   addressing the issue of whether this Court has jurisdiction to hear this case, which the Court shall

                                  15   refer to as PUBG II. The Court has considered that brief, relevant legal authority, the record in

                                  16   this case, and the record in the related case PUBG Corporation, et al. v. NetEase, Inc., et al., No.

                                  17   18-cv-02010-JSW (“PUBG I”). The Court concludes it does not require oral argument from the

                                  18   parties. For the reasons set forth herein, the Court concludes it does not have jurisdiction, denies

                                  19   Plaintiffs’ request to amend under Federal Rule Civil Procedure 60(a), and dismisses this case

                                  20   without prejudice.

                                  21                                            BACKGROUND

                                  22           In PUBG I, Plaintiffs alleged Defendants copied protected elements of its video game

                                  23   “Playerunknown’s Battlegrounds” and asserted claims for copyright infringement of in violation

                                  24   of 17 U.S.C. sections 101, et seq., trade dress infringement, in violation of 15 U.S.C. section

                                  25   1125(a), unfair competition in violation of California Business and Professions Code sections

                                  26   17200, et seq., and unfair competition in violation of California common law.

                                  27
                                       1
                                  28           The Court filed a version of this Order under seal. The redactions herein comport with
                                       rulings the Court has made on the parties’ motions to seal.
                                   1   motion for a preliminary injunction. Those motions are scheduled to be heard on May 8, 2020.

                                   2          On February 21, 2020, the parties submitted a stipulated request for a joint case

                                   3   management conference and to brief the issue of whether the Court has jurisdiction over the

                                   4   matter. In that stipulation, Defendants stated that “on February 11, 2020, [they] determined, for

                                   5   the first time, that the Court may lack subject matter jurisdiction over this litigation because the

                                   6   stipulated dismissal filed in PUBG I does not expressly state that the Court retained jurisdiction

                                   7   over the matter.” (Dkt. No. 50, Stipulation at 1:12-15.)2

                                   8          The Court granted the request to permit briefing and denied the request for a case

                                   9   management conference without prejudice.

                                  10          On February 25, 2020, the parties filed their joint letter brief.

                                  11                                                ANALYSIS

                                  12          “Federal courts are courts of limited jurisdiction,” and “[i]t is to be presumed that a cause
Northern District of California
 United States District Court




                                  13   lies outside this limited jurisdiction” unless otherwise shown. Kokkonen v. Guardian Life Ins. Co.

                                  14   of Am., 511 U.S. 375, 377 (1994). In Kokkonen, the Supreme Court held that “[i]f parties wish to

                                  15   provide for the court’s enforcement of a dismissal-producing settlement agreement, they can seek

                                  16   to do so,” by stating in the dismissal that the court would retain jurisdiction or by incorporating the

                                  17   terms of the settlement agreement in the order. Id. (emphasis added/in original). “Absent such

                                  18   action, however, enforcement of the settlement agreement is for state courts, unless there is some

                                  19   independent basis for federal jurisdiction.” Id. at 381-82.

                                  20          Plaintiffs do not suggest there is an independent basis for federal jurisdiction over the

                                  21   current claims, and it is undisputed that the parties are not completely diverse. (PUBG II, Compl.

                                  22   ¶¶ 5-9.) Plaintiffs acknowledge that the Court did not state in the Dismissal Order that it would

                                  23   retain jurisdiction. Although the stipulation refers to the settlement, that alone is not sufficient to

                                  24   incorporate the terms of the parties’ agreement into the Dismissal Order. See, e.g., Kokkonen, 511

                                  25   U.S. at 381 (“The judge’s mere awareness and approval of the terms of the settlement agreement

                                  26

                                  27   2
                                             Defendants note they also raised the issue in their reply in support of the motion to dismiss,
                                  28   which was filed on February 11, 2020.

                                                                                          3
                                   1   do not suffice to make them part of his order.”); O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir.

                                   2   1995) (dismissal order stating it was “based on” settlement not sufficient to confer jurisdiction,

                                   3   even where settlement was filed with the court); Situ v. Wong, No. 13-cv-05102 JD (NJV), 2015

                                   4   WL 433477, at *2 (N.D. Cal. Jan. 29, 2015).

                                   5

                                   6                                     Arata v. NuSkin Int’l., Inc., 96 F.3d 1265, 1269 (9th Cir. 1996)

                                   7   (citing cases); see also Situ, 2015 WL 433477, at *2. As noted in Kokkonen, “compliance with the

                                   8   terms of the settlement contract (or the court’s ‘retention of jurisdiction’ over the settlement

                                   9   contract) may, in the court’s discretion, be one of the terms set forth in the order.” 511 U.S. at

                                  10   381 (emphasis added). By its terms, the Court did not retain jurisdiction over this matter in the

                                  11   Dismissal Order, and the parties did not incorporate the terms of the Settlement Agreement into

                                  12   the Dismissal Order. Therefore, the Court lacks jurisdiction over PUBG II.
Northern District of California
 United States District Court




                                  13          Plaintiffs urge the Court to amend the Order of dismissal in PUBG I pursuant to Federal

                                  14   Rule of Civil Procedure 60(a), which permits a court to correct a “clerical mistake or a mistake

                                  15   arising from oversight or omission.” “Rule 60(a)’s touchstone is fidelity to the intent behind the

                                  16   original judgment,” and in the Ninth Circuit the focus is on a court’s original intent. Garamendi v.

                                  17   Henin, 683 F.3d 1069, 1078 (9th Cir. 2012); see also id. at 1080 (quoting Burton v. Johnson, 975

                                  18   F.2d 690, 694 (10th Cir. 1992)). The Court “may use Rule 60(a) to facilitate enforcement of its

                                  19   judgments” and to correct any ambiguities. Id. at 1078. However, the Court cannot amend the

                                  20   order under the guise of correction “to reflect a new and subsequent intent.” Id. at 1080 (quoting

                                  21   Burton, 975 F.2d at 964).

                                  22          Plaintiffs rely, in part, on Kang v. Harrison to support their argument that the Court should

                                  23   amend the Dismissal Order. 789 Fed. Appx. 68, 69 (9th Cir. 2020). In Kang, the Ninth Circuit

                                  24   affirmed the district court’s decision to amend a dismissal order to include language retaining

                                  25   jurisdiction to enforce the parties’ settlement agreement and concluded that “ample evidence in the

                                  26   record” supported “a finding that this amendment comports with the district court’s original

                                  27   intent.” Id. The court noted that a docket entry resulting from a settlement conference before a

                                  28   magistrate judge noted that the court “[would] retain jurisdiction over the settlement.” Id. The
                                                                                          4
                                   1   court also looked to the terms of the settlement agreement, which provided that the district court

                                   2   “has jurisdiction over this Agreement.” Id.

                                   3          Plaintiffs argue the Court’s intent can be inferred from its Order relating this matter to

                                   4   PUBG I. However, when Plaintiffs moved to relate the two cases,

                                   5                                                                         They also did not specifically

                                   6   alert the Court to paragraph 10 of the Complaint in PUBG II. Instead, Plaintiffs focused their

                                   7   argument on the standards set forth in Northern District Civil Local Rule 3-12. The Court’s

                                   8   decision to grant the motion to relate was based on that standard

                                   9

                                  10          Plaintiffs also argue the Court’s intent can be inferred from an Order in PUBG I, in which

                                  11   the Court approved the parties’ stipulation to stay the matter for a brief period of time. In their

                                  12   stipulation, the parties stated they had settled the matter pursuant to a Settlement Agreement and
Northern District of California
 United States District Court




                                  13   asked to stay the matter until April 12, 2019 because the terms of the agreement required certain

                                  14   actions to be taken before the case could be dismissed with prejudice. When the Court approved

                                  15   the stipulation, it also denied a motion to dismiss without prejudice and stated Defendant could

                                  16   renew the motion if the settlement was not finalized. (Dkt. No. 100.) When the Court stated

                                  17   Defendant could renew a motion to dismiss so that the case could proceed if the settlement was

                                  18   not finalized,                                                                              did not

                                  19   intend to suggest it would retain jurisdiction over disputes relating to the Settlement Agreement

                                  20   after the parties dismissed the matter. Moreover, at that time, the case was pending, and the Court

                                  21   would have had the inherent authority to summarily enforce the agreement. See, e.g., Thomas v.

                                  22   Shree Jalaram, LLC, No. 18-cv-06409-LB, 2019 WL 3503806, at *10 (N.D. Cal. Aug. 1, 2019)

                                  23   (citing In re Suchy, 786 F.2d 900, 902-03 (9th Cir. 1985) but denying motion to enforce settlement

                                  24   because original case had been dismissed).

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          5
                                   1           Accordingly, the Court DENIES Plaintiffs’ request to amend the Dismissal Order.

                                   2   Because the Court lacks jurisdiction, the Court DISMISSES this case without prejudice. The

                                   3   Clerk shall close the file.

                                   4           IT IS SO ORDERED.

                                   5   Dated: March 3, 2020

                                   6                                                 __
                                                                                     JE
                                   7                                                 U
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      6
